DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.  Amendments to the current set of claims, specifically the newly added limitations “the controller is further programmed to allow an operator to selectively transition…and/or to end the second stage of the harvest phase substantially instantaneously” to independent Claim 1 as well as the addition of new independent Claim 56 have changed the scope of the claimed invention.  A modification of the previous prior art rejection with newly found secondary reference Stanton et al., (“Stanton”, US 2010/0026986), has been made.
On pages 11-12 of the Remarks section, as indicated by the page number at the bottom of each page, Applicant summarizes the previous interview.  The Examiner notes that an updated search has resulted in the combination of newly found secondary reference Stanton to disclose the currently claimed invention.
On pages 12-14, Applicant argues that previous primary reference Min et al., (“Min”, US 5,980,760), does not disclose the above indicated limitation “the controller is further programmed to allow an operator to selectively transition…and/or to end the second stage of the harvest phase substantially instantaneously” in amended Claim 1.  The Examiner notes that Stanton discloses this feature instead as demonstrated in the prior art rejection below, so these remarks directed towards Min are considered moot
On pages 14-15, Applicant argues that Min does not disclose independent Claim 56, specifically the limitation “the controller is further programmed to allow an operator to selectively change a duration of the first stage of the harvest phase and/or a duration of the second stage of the harvest phase and to substantially instantaneously implement said change in the duration of the first stage and/or the second stage of the harvest phase”.  The Examiner notes that new secondary reference Stanton discloses this limitation instead, so this remark is considered moot.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 48, 52-54, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 recites the limitation “mononuclear cells” on line 1 of the claim.  It is not clear if this limitation is the same limitation as “mononuclear cells” as in Claim 1, or if this limitation is a different group of “mononuclear cells”.  Examiner interprets them to be the same.
Claim 48 recites the limitation “red blood cells” on lines 2, 3 & 9-10 of the claim.  It is not clear if this limitation is the same limitation as “red blood cells” on line 1 of the claim, or if this limitation is a different group of “red blood cells”.  Examiner interprets them to be the same.
Claim 52 recites the limitation “separated mononuclear cells” on line 5 of the claim.  It is not clear if this limitation is the same limitation as “separated mononuclear cells” on line 2 of the claim, or if this limitation is a different group of “separated mononuclear cells”.  Examiner interprets them to be the same.
Claim 53 recites the limitation “mononuclear cells” on lines 5 & 8.  It is not clear if this limitation is the same limitation as “mononuclear cells” as in Claim 1, or if this limitation is a different group of “mononuclear cells”.  Examiner interprets them to be the same.
Claim 53 recites the limitation “red blood cells” on line 9.  It is not clear if this limitation is the same limitation as “red blood cells” on line 6, or if this limitation is a different group of “red blood cells”.  Examiner interprets them to be the same.
Claim 53 recites the limitation “red blood cells” on line 13.  It is not clear if this limitation is the same limitation as “red blood cells” on line 6, or if this limitation is a different group of “red blood cells”.  Examiner interprets them to be the same.  Examiner suggests rewriting as “an amount of the red blood cells”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al., (“Min”, US 5,980,760), in view of Stanton et al., (“Stanton”, US 2010/0026986).
Claims 1-7 are directed to a fluid processing system, an apparatus or device type invention group.
Regarding Claims 1-7, Min discloses a fluid processing system, comprising: 
a blood separation chamber configured to separate mononuclear cells from a plasma constituent of blood, (Blood Processing Compartment 38 separates blood into Platelet Poor Plasma (PPP) which contains mononuclear cells and Platelet Rich Plasma (PRP) which does not contain MNC in Preliminary Processing Cycle 228, See Figure 21, and See column 8, lines 16-23, lines 35-42 and column 11, lines 40-44); 
an outlet flow path associated with the blood separation chamber for alternately removing at least a portion of said plasma constituent and at least a portion of said mononuclear cells from the blood separation chamber, (Port 46 from Compartment 38 to Fluid Circuit 200 as in Figure 21, See column 12, lines 56-65), wherein the outlet flow path includes a valve station movable between first and second conditions to change the direction of flow of fluid through the outlet flow path, (PPP with mononuclear cells through Tubing T10 from Port 46, See Figures 21 & 22); 
a mononuclear cell collection container in fluid communication with the outlet flow path, (MNC collection chamber, See Figures 21 & 26, and See column 10, lines 53-59); and 
a controller programmed to execute a mononuclear cell collection procedure, (Controller 222), including 
a build-up phase in which a volume of the mononuclear cells increases in the blood separation chamber, (PRP (plasma not containing MNC) is directed through T10 away from MNC container into either T11 or T7 while MNC continues to collect in Compartment 38, See Figure 22, See column 17, lines 29-39, lines 48-51,and See Table 4), and a harvest phase in which the mononuclear cells are flowed from the blood separation chamber to the mononuclear cell collection container, (MNC and PPP directed through T10 into MNC container, See Figure 26, See column 10, lines 53-59, See column 23, lines 62-67 and Table 7), and wherein
the harvest phase comprises a first stage in which said at least a portion of the plasma constituent flows through the outlet flow path and the controller causes the valve station to be in the first condition to direct a flow of said at least a portion of said plasma constituent away from the mononuclear cell collection container, (PRP (plasma not containing MNC) is directed through T10 away from MNC container into either T11 or T7, See Figure 22, See column 17, lines 29-39, and See Table 4), and a second stage in which said at least a portion of said mononuclear cells flows through the outlet flow path and the controller causes the valve station to be in the second condition to direct a flow of said at least a portion of said mononuclear cells through the outlet flow path to the mononuclear cell collection container, (MNC and PPP directed through T10 into MNC container, See Figure 26, See column 10, lines 53-59, See column 23, lines 62-67 and Table 7).
Min does not explicitly disclose that the controller is further programmed to allow an operator to selectively transition from the first stage of the harvest phase to the second stage of the harvest phase substantially instantaneously; and/or to end the second stage of the harvest phase substantially instantaneously.
Stanton discloses a fluid processing system, (See Abstract, Stanton), where the controller is further programmed to allow an operator to selectively transition from the first stage of the harvest phase to the second stage of the harvest phase substantially instantaneously; and/or to end the second stage of the harvest phase substantially instantaneously, (See paragraph [0123] & [0031], Stanton, “abandon such platelet or buffy coat collection”.  Examiner interprets mononuclear cells to be included with platelet or buffy coat collection based on paragraph [0031] or [0059] of Stanton).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid processing system of Min by incorporating where the controller is further programmed to allow an operator to selectively transition from the first stage of the harvest phase to the second stage of the harvest phase substantially instantaneously and/or to end the second stage of the harvest phase substantially instantaneously as in Stanton so that “the collection procedure can thus be changed after initiation”, (See paragraph [0123], Stanton).  By doing so, “the ability to make these changes early can result in an overall reduced time for the complete process”, (See paragraph [0123], Stanton).
Additional Disclosures Included: Claim 2: The fluid processing system of claim 1, wherein the mononuclear cell collection procedure executed by the controller includes a plurality of cycles of alternating said build-up and harvest phases, (See column 10, lines 60-64, lines 53-59, Min). Claim 3: The fluid processing system of claim 2, wherein the controller is programmed with default times for transitioning from the first stage of the harvest phase to the second stage of the harvest phase and/or from for ending the second stage of the harvest phase, (See column 19, lines 45-50, Min), and the controller is further programmed to transition from the first stage of the harvest phase to the second stage of the harvest phase at a time that is different from the default time for transitioning from the first stage of the harvest phase to the second stage of the harvest phase in a cycle based on the time at which the operator selectively transitioned from the first stage of the harvest phase to the second phase of the harvest phase during a previous cycle, and/or to end the second stage of the harvest phase at a time that is different from the default time for ending the second stage of the harvest phase in a cycle based on the time at which the operator selectively ended the second stage of the harvest phase during a previous cycle, (See column 22, lines 19-35; and See column 25, lines 52-61, Min; and See paragraph [0031], Stanton; Examiner interprets abandoning or ending the mononuclear cell collection process in a previous cycle as in paragraph [0123] of Stanton and Claim 1 to be repeated subsequently as recited in Min, column 22, lines 19-35). Claim 4: The fluid processing system of claim 2, wherein the controller is programmed with default times for transitioning from the first stage of the harvest phase to the second stage of the harvest phase and/or for ending the second stage of the harvest phase, (See column 19, lines 45-50, Min), and the controller is further programmed to transition from the first stage of the harvest phase to the second stage of the harvest phase at the default time for transitioning from the first stage of the harvest phase to the second stage of the harvest phase in a cycle regardless of whether the operator selectively transitioned from the first stage of the harvest phase to the second stage of the harvest phase during a previous cycle, and/or to end the second stage of the harvest stage at the default time for ending the second stage of the harvest phase in a cycle regardless of whether the operator selectively transitioned from the harvest phase to the build-up phase during a previous cycle, (See column 22, lines 19-35, Min; Examiner interprets the transition from the first stage of the harvest phase to the second stage of the harvest phase to remain unchanged in repeated cycles since this transition was not explicitly modified). Claim 5: The fluid processing system of claim 1, wherein the controller is programmed with default times for transitioning from the first stage of the harvest phase to the second stage of the harvest phase and/or for ending the second stage of the harvest phase, (See column 19, lines 45-50, Min), and the controller is further programmed to limit the ability of the operator to selectively transition from the first stage of the harvest phase to the second stage of the harvest phase and/or ending the second stage of the harvest phase at times to predetermined ranges to prevent transitioning from the first stage of the harvest phase to the second stage of the harvest phase and/or ending the second stage of the harvest phase at times that are too early or too late compared to the default times, (See column 22, lines 19-35, Min). Claim 6: The fluid processing system of claim 1, wherein the outlet flow path is defined at least in part by a flexible tubing and a rigid cassette, (T10 and connected to Cassette 23R, See Figure 21, and See column 6, lines 66-67, and See column 4, lines 55-62, Min). Claim 7: The fluid processing system of claim 6, wherein the valve station is incorporated into the cassette, (Valves in Cassette 23R are aligned with Valve Stations, See Table 1, and See Figure 6, See column 4, lines 47-65, See column 5, lines 45-67, column 6, lines 1-12, Min).
Claim 56 is directed to a fluid processing system, an apparatus or device type invention group.
Regarding Claim 56, Min discloses a fluid processing system, comprising: 
a blood separation chamber configured to separate mononuclear cells from a plasma constituent of blood, (Blood Processing Compartment 38 separates blood into Platelet Poor Plasma (PPP) which contains mononuclear cells and Platelet Rich Plasma (PRP) which does not contain MNC in Preliminary Processing Cycle 228, See Figure 21, and See column 8, lines 16-23, lines 35-42 and column 11, lines 40-44); 
an outlet flow path associated with the blood separation chamber for alternately removing at least a portion of said plasma constituent and at least a portion of said mononuclear cells from the blood separation chamber, (Port 46 from Compartment 38 to Fluid Circuit 200 as in Figure 21, See column ), wherein the outlet flow path includes a valve station movable between first and second conditions to change the direction of flow of fluid through the outlet flow path, (PPP with mononuclear cells through Tubing T10 from Port 46, See Figures 21 & 22); 
a mononuclear cell collection container in fluid communication with the outlet flow path, (MNC collection chamber, See Figures 21 & 26, and See column 10, lines 53-59); and 
a controller programmed to execute a mononuclear cell collection procedure, (Controller 222), including 
a build-up phase in which a volume of the mononuclear cells increases in the blood separation chamber, (PRP (plasma not containing MNC) is directed through T10 away from MNC container into either T11 or T7 while MNC continues to collect in Compartment 38, See Figure 22, See column 17, lines 29-39, lines 48-51,and See Table 4), and a harvest phase in which the mononuclear cells are flowed from the blood separation chamber to the mononuclear cell collection container, (MNC and PPP directed through T10 into MNC container, See Figure 26, See column 10, lines 53-59, See column 23, lines 62-67 and Table 7), and wherein
the harvest phase comprises a first stage in which said at least a portion of the plasma constituent flows through the outlet flow path and the controller causes the valve station to be in the first condition to direct a flow of said at least a portion of said plasma constituent away from the mononuclear cell collection container, (PRP (plasma not containing MNC) is directed through T10 away from MNC container into either T11 or T7, See Figure 22, See column 17, lines 29-39, and See Table 4), and a second stage in which said at least a portion of said mononuclear cells flows through the outlet flow path and the controller causes the valve station to be in the second condition to direct a flow of said at least a portion of said mononuclear cells through the outlet flow path to the mononuclear cell collection container, (MNC and PPP directed through T10 into MNC container, See Figure 26, See column 10, lines 53-59, See column 23, lines 62-67 and Table 7).
Min does not explicitly disclose that the controller is further programmed to allow an operator to selectively change a duration of the first stage of the harvest phase and/or a duration of the second stage of the harvest phase and to substantially instantaneously implement said change in the duration of the first stage and/or the second stage of the harvest phase.
Stanton discloses a fluid processing system, (See Abstract, Stanton), where the controller is further programmed to allow an operator to selectively change a duration of the first stage of the harvest phase and/or a duration of the second stage of the harvest phase and to substantially instantaneously implement said change in the duration of the first stage and/or the second stage of the harvest phase, (See paragraph [0123] & [0031], Stanton, “abandon such platelet or buffy coat collection”.  Examiner interprets mononuclear cells to be included with platelet or buffy coat collection based on paragraph [0031] or [0059] of Stanton.  Examiner also interprets “abandoning” the disclosed stage of Stanton to change the duration of that stage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid processing system of Min by incorporating the controller is further programmed to allow an operator to selectively change a duration of the first stage of the harvest phase and/or a duration of the second stage of the harvest phase and to substantially instantaneously implement said change in the duration of the first stage and/or the second stage of the harvest phase as in Stanton so that “the collection procedure can thus be changed after initiation”, (See paragraph [0123], Stanton).  By doing so, “the ability to make these changes early can result in an overall reduced time for the complete process”, (See paragraph [0123], Stanton).
Claims 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al., (“Min”, US 5,980,760), in view of Stanton et al., (“Stanton”, US 2010/0026986), in further view of Toavs et al., (“Toavs”, US 5,676,644).
Claims 48-51 are directed to a fluid processing system, an apparatus or device type invention group.
Regarding Claims 48-51, modified Min discloses the fluid processing system of claim 1, wherein the blood separation chamber is further configured to separate mononuclear cells from red blood cells, (See column 8, lines 43-56, column 9, lines 13-22, ), the harvest phase includes flowing red blood cells through the outlet flow path after said at least a portion of said mononuclear cells has flowed through the outlet flow path, (See column 12, lines 47-59), but does not disclose the outlet flow path includes a visual indicium upstream of the mononuclear cell collection container positioned to indicate that fluid communication between the outlet flow path and the mononuclear cell collection container is to be prevented upon red blood cells flowing through the outlet flow path reaching a location identified by the visual indicium.
Toavs discloses a fluid processing system, (See Abstract, Toavs), with an outlet flow path including a visual indicium upstream of a mononuclear cell collection container positioned to indicate that fluid communication between the outlet flow path and the mononuclear cell collection container is to be prevented upon red blood cells flowing through the outlet flow path reaching a location identified by the visual indicium, (Cuvette 65 and Tubing 66 either upstream of Containers in tubing or in cassette 110, See Figures 2A/2B, See column 17, lines 25-35, lines 43-47, column 18, lines 8-11; also column 19, lines 20-22, Toavs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid processing system of modified Min by incorporating the outlet flow path includes a visual indicium upstream of the mononuclear cell collection container positioned to indicate that fluid communication between the outlet flow path and the mononuclear cell collection container is to be prevented upon red blood cells flowing through the outlet flow path reaching a location identified by the visual indicium as in Toavs in order to “permit visual observation and monitoring of blood/blood components therewithin during use”, (See column 19, lines 20-22, Toavs), thereby “keeping red blood cells from undesirably passing into platelet collector[s]”, (See column 28, lines 3-10, Toavs)
Additional Disclosures Included: Claim 49: The fluid processing system of claim 48, wherein the outlet flow path is defined by a cassette, (Cassette 23R, See Figures 21-27, and See column 4, lines 54-62, See column 7, lines 29-31, Min), an upstream flexible tubing extending between the cassette and an outlet port of the blood separation chamber, (T10, See Figures 21-27, See column 7, lines 29-31, See column 6, lines 66-67, Min), and a downstream flexible tubing extending between the cassette and the mononuclear cell collection container, (T13, See Figures 21-27, See column 7, lines 39-41, See column 6, lines 66-67, Min), with the visual indicium identifying a location within the upstream flexible tubing, (Cuvette 65 and Tubing 66 either upstream of Containers in tubing or in cassette 110, See Figures 2A/B, See column 17, lines 25-35, lines 43-47, column 18, lines 8-11; also column 19, lines 20-22, Toavs; tubing 66 is upstream of all collection containers).   Claim 50: The fluid processing system of claim 48, wherein the outlet flow path is defined by a cassette, (Cassette 23R, See Figures 21-27, and See column 4, lines 54-62, See column 7, lines 29-31), an upstream flexible tubing extending between the cassette and an outlet port of the blood separation chamber, (T10, See Figures 21-27, See column 7, lines 29-31, See column 6, lines 66-67, Min), and a downstream flexible tubing extending between the cassette and the mononuclear cell collection container, (T13, See Figures 21-27, See column 7, lines 39-41, See column 6, lines 66-67, Min), with the visual indicium identifying a location within the cassette, (Cuvette 65 and Tubing 66 either upstream of Containers in tubing or in cassette 110, See Figures 2A/B, See column 17, lines 25-35, lines 43-47, column 18, lines 8-11; also column 19, lines 20-22, Toavs; cuvette/transparent section can be placed inside cassette).  Claim 51: The fluid processing system of claim 48, wherein the outlet flow path is defined by a cassette, (Cassette 23R, See Figures 21-27, and See column 4, lines 54-62, See column 7, lines 29-31, Min), an upstream flexible tubing extending between the cassette and an outlet port of the blood separation chamber, (T10, See Figures 21-27, See column 7, lines 29-31, See column 6, lines 66-67, Min), and a downstream flexible tubing extending between the cassette and the mononuclear cell collection container, (T13, See Figures 21-27, See column 7, lines 39-41, See column 6, lines 66-67, Min), with the visual indicium identifying a location within the downstream flexible tubing, (Tubing Assemblies 80/90, See Figures 2A/B, See column 17, lines 25-35, lines 43-47, column 18, lines 8-11; also column 19, lines 20-22, Toavs; tubing assembly downstream of cassette 110 also allows visual observation/monitoring).
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al., (“Min”, US 5,980,760), in view of Stanton et al., (“Stanton”, US 2010/0026986), in further view of Foley et al., (“Foley”, US 8,556,793), in further view of Min et al., (“Min 2”, US 2013/0197419).
Claim 52 is directed to a fluid processing system, an apparatus or device type invention group.
Regarding Claim 52, modified Min discloses the fluid processing system of claim 1, but does not disclose further comprising an irradiation device configured to irradiate separated mononuclear cells in the mononuclear cell collection container, wherein the controller is further programmed to determine whether the plasma constituent has decreased clarity, control the irradiation device to irradiate separated mononuclear cells in the mononuclear cell collection container with a default dosage of light when the plasma constituent does not have decreased clarity, and control the irradiation device to irradiate separated mononuclear cells in the mononuclear cell collection container with a dosage of light that is greater than the default dosage of light when the plasma constituent has decreased clarity.
Foley discloses a fluid processing system, (See Abstract, Foley), with a device configured to treat fluid, wherein the controller is further programmed to determine whether the plasma constituent has decreased clarity, control the device to treat the fluid with a default treatment when the plasma constituent does not have decreased clarity, and control the device to treat the fluid with a treatment that is greater than the default treatment when the plasma constituent has decreased clarity, (See column 12, lines 20-50, Foley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid processing system of modified Min by incorporating a device configured to treat fluid, wherein the controller is further programmed to determine whether the plasma constituent has decreased clarity, control the device to treat the fluid with a default treatment when the plasma constituent does not have decreased clarity, and control the device to treat the fluid with a treatment that is greater than the default treatment when the plasma constituent has decreased clarity as in Foley because it “determines the light transmissivity of a separated blood component”, (See column 12, lines 13-14, Foley), which “helps to improve the collection efficiency of the system”, (See column 12, lines 7-8, Foley).
Modified Min does not disclose wherein the device is an irradiation device, wherein the irradiation device is to irradiate separated mononuclear cells in the mononuclear cell collection container, control the irradiation device to irradiate separated mononuclear cells in the mononuclear cell collection container with a treatment that is a default dosage of light, and control the irradiation device to irradiate separated mononuclear cells in the mononuclear cell collection container with a treatment that is a dosage of light that is greater than the treatment that is the default dosage of light.
Min 2 discloses a fluid processing system, (See Abstract, Min 2), further comprising wherein the device is an irradiation device, wherein the irradiation device is to irradiate separated mononuclear cells in the mononuclear cell collection container, (See paragraph [0026], Min 2), control the irradiation device to irradiate separated mononuclear cells in the mononuclear cell collection container with a treatment that is a default dosage of light, (See paragraph [0032], Min 2; and see US 7,433,030, incorporated by reference, See column 28, lines 38-66), and control the irradiation device to irradiate separated mononuclear cells in the mononuclear cell collection container with a treatment that is a dosage of light that is greater than the treatment that is the default dosage of light, (See paragraph [0032], Min 2; and see US 7,433,030, incorporated by reference, See column 28, lines 38-66).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid processing system of modified Min by incorporating wherein the device is an irradiation device, wherein the irradiation device is to irradiate separated mononuclear cells in the mononuclear cell collection container, control the irradiation device to irradiate separated mononuclear cells in the mononuclear cell collection container with a treatment that is a default dosage of light, and control the irradiation device to irradiate separated mononuclear cells in the mononuclear cell collection container with a treatment that is a dosage of light that is greater than the treatment that is the default dosage of light as in Min 2 because “it is often desirable to separate and collect the desired blood component from whole blood and then treat the patient with the specific blood component”, (See paragraph [0003], Min 2), as also noted in Min which states that whole blood is separated “into its various therapeutic components”, (See column 1, lines 11-13), and infusion of white blood cells (i.e., mononuclear cells), after the cells have undergone some additional processing or treatment, may also be prescribed for therapeutic reasons”, (See paragraph [0003], Min 2).  By using irradiation using ultraviolet light, it “has been shown to be effective in the treatment of diseases and/or the side effects of existing therapies involving mononuclear cells”, (See paragraph [0009], Min 2),  
Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al., (“Min”, US 5,980,760), in view of Stanton et al., (“Stanton”, US 2010/0026986), in further view of Brown et al., (“Brown”, US 5,316,667).
Claim 53 is directed to a fluid processing system, an apparatus or device type invention group.
Regarding Claim 53, modified Min discloses the fluid processing system of claim 1, further comprising a pump configured to convey fluid through the outlet flow path, (P6 in Cassette 23R, See Figures 21-27, and See column 12, lines 63-67), and a mononuclear cell optical sensor assembly configured to monitor the flow of fluid through the outlet flow path, (OS in T10, See Figures 21-27, See column 7, lines 29-31), wherein the blood separation chamber is further configured to separate mononuclear cells from red blood cells, (See column 8, lines 24-42), the mononuclear cell optical sensor assembly is configured to generate an output indicative of a transition from the flow of mononuclear cells through the outlet flow path toward the mononuclear cell collection container to a flow of red blood cells through the outlet flow path toward the mononuclear cell collection container, (OS in T10, See Figures 21-27, See column 19, lines 60-67, lines 1-24), 
but does not disclose:
the controller is further programmed to receive the output and control the pump to reverse the direction of flow of fluid through the outlet flow path to minimize the amount of red blood cells reaching the mononuclear cell collection container.
Brown discloses a fluid processing system, (See Abstract, Brown), in which the controller is further programmed to receive an output and control a pump to reverse the direction of flow of fluid through an outlet flow path to minimize the amount of red blood cells reaching a collection container, (P2 reverses direction when RBC pass Detector 33 and keeps RRB from reaching Container 31B which contains PRP and PPP, See Figure 7B, and See column 10, lines 24-57, Brown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid processing system of modified Min by incorporating the controller is further programmed to receive the output and control the pump to reverse the direction of flow of fluid through the outlet flow path to minimize the amount of red blood cells reaching the mononuclear cell collection container as in Brown in order to provide “improved interface detection systems for blood processing apparatus”, (See column 1, lines 44-45, Brown), because “it is important to monitor the position of the interface during processing, to keep the formed elements in the interface and red blood cells adjacent to the interface from entering the platelet-rich plasma stream,” (See column 1, lines 37-41, Brown).
Claims 54 & 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min et al., (“Min”, US 5,980,760), in view of Stanton et al., (“Stanton”, US 2010/0026986), in further view of Foley et al., (“Foley”, US 8,556,793).
Claims 54 & 55 are directed to a fluid processing system, an apparatus or device type invention group.
Regarding Claims 54 & 55, modified Min discloses the fluid processing system of claim 1, wherein the blood separation chamber includes an outlet port for removing at least a portion of the plasma constituent from the blood separation chamber, (Port 46, See Figures 21-27, and See column 9, lines 23-39), but does not disclose:
the controller is further programmed to calculate an ideal plasma flow rate for said at least a portion of the plasma constituent flowing out of the blood separation chamber via the outlet port, compare the ideal plasma flow rate to a current plasma flow rate for said at least a portion of the plasma constituent flowing out of the blood separation chamber via the outlet port, determine that said at least a portion of the plasma constituent has decreased clarity when the percent difference between the ideal plasma flow rate and the current plasma flow rate is greater than a threshold value, and determine that said at least a portion of the plasma constituent does not have decreased clarity when the percent difference between the ideal plasma flow rate and the current plasma flow rate is less than the threshold value.
Foley discloses a fluid processing system, (See Abstract, Foley), where the controller is further programmed to calculate an ideal plasma flow rate for said at least a portion of the plasma constituent flowing out of the blood separation chamber via the outlet port, (See column 12, lines 51-65, Foley), compare the ideal plasma flow rate to a current plasma flow rate for said at least a portion of the plasma constituent flowing out of the blood separation chamber via the outlet port, (See column 12, lines 66-67, column 13, lines 1-6, Foley), determine that said at least a portion of the plasma constituent has decreased clarity when the percent difference between the ideal plasma flow rate and the current plasma flow rate is greater than a threshold value, (See column 12, lines 20-50, Foley), and determine that said at least a portion of the plasma constituent does not have decreased clarity when the percent difference between the ideal plasma flow rate and the current plasma flow rate is less than the threshold value, (See column 12, lines 20-50, Foley).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fluid processing system of modified Min by incorporating that the controller is further programmed to calculate an ideal plasma flow rate for said at least a portion of the plasma constituent flowing out of the blood separation chamber via the outlet port, compare the ideal plasma flow rate to a current plasma flow rate for said at least a portion of the plasma constituent flowing out of the blood separation chamber via the outlet port, determine that said at least a portion of the plasma constituent has decreased clarity when the percent difference between the ideal plasma flow rate and the current plasma flow rate is greater than a threshold value, and determine that said at least a portion of the plasma constituent does not have decreased clarity when the percent difference between the ideal plasma flow rate and the current plasma flow rate is less than the threshold value as in Foley because it “determines the light transmissivity of a separated blood component”, (See column 12, lines 13-14, Foley), and then selects “the speed at which at least one of the pumps operates”, (See column 12, lines 8-10, Foley), which “helps to improve the collection efficiency of the system”, (See column 12, lines 7-8, Foley).
Additional Disclosures Included: Claim 55: The fluid processing system of claim 54, wherein the controller is further programmed to, upon determining that said at least a portion of the plasma constituent has decreased clarity, automatically increase the current plasma flow rate, (See column 13, lines 7-24 & column 12, lines 36-42, Foley).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Examiner, Art Unit 1779